Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     May 16, 2016

The Court of Appeals hereby passes the following order:

A16A1616. TANDRA TEMPLE v. GEORGE HILLEGASS et al.

       Tandra Temple sued multiple defendants for several causes of action, including
breach of fiduciary duty and fraud. The trial court granted a motion to dismiss filed
by three defendants, and Temple filed this direct appeal. We lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment. In such circumstances, there must be an express determination under
OCGA § 9-11-54 (b) or there must be compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b). Where neither of these code sections are
followed, the appeal is premature and must be dismissed.” Johnson v. Hosp. Corp.
of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989) (punctuation and citation
omitted.); see also Underwood v. Dunn, 215 Ga. App. 252 (451 SE2d 129) (1994).
       Here, based upon the record before us, it appears that claims remain pending
below.1 Accordingly, the dismissal order was interlocutory, and this appeal is hereby
DISMISSED for lack of jurisdiction.




       1
       It appears that claims against Marshall Hammel Haas, Haas Group, Inc.,
Kenneth Schatten, Schatten Law Firm, Lance Gowens and Gowens Law Firm remain
pending.
Court of Appeals of the State of Georgia
                                     05/16/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.